     Case 2:20-mj-08033-MTM Document 182 Filed 03/05/21 Page 1 of 17




 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     JAMI JOHNSON
 5   New York State Bar # 4823373
     DANIEL L. KAPLAN, #021158
 6   Asst. Federal Public Defenders
     Attorney for Defendant
 7   jami_johnson@fd.org
     dan_kaplan@fd.org
 8
 9                       IN THE UNITED STATES DISTRICT COURT
10                                  DISTRICT OF ARIZONA
11
12                                                        No. MJ-20-08033-PHX-MTM
     In the Matter of the Extradition of
13
     Ali Yousif Ahmed Al-Nouri,                        Motion to Revoke Detention Order
14
                   Defendant.
15
16
17          Defendant Ali Yousif Ahmed Al-Nouri (“Mr. Ahmed”), through undersigned
18   counsel, hereby moves the district court for de novo review the magistrate judge’s order
19   ordering Mr. Ahmed detained pending conclusion of his extradition proceeding (Doc.

20   110) and from the magistrate judge’s order denying Mr. Ahmed’s motion to reopen the

21   detention hearing (Doc. 179). The district court has jurisdiction to review these orders de

22   novo pursuant to United States v. Al-Nouri, 983 F.3d 1096, 1098 (9th Cir. 2020).

23                 Respectfully submitted:     March 5, 2021.
                                               JON M. SANDS
24                                             Federal Public Defender
25                                              s/Jami Johnson
                                               JAMI JOHNSON
26                                             DANIEL L. KAPLAN
                                               Asst. Federal Public Defenders
27
28
     Case 2:20-mj-08033-MTM Document 182 Filed 03/05/21 Page 2 of 17




 1
 2
                                        MEMORANDUM
            I.     Background
 3
            Ali Yousif Ahmed Al-Nouri is a 43-year-old married United States citizen and
 4
     father of a toddler. He was born in Iraq, but after suffering during the prolonged armed
 5
     conflict within that country, fled to Syria. After he had spent years in that country, a
 6
     refugee agency arranged to resettle Mr. Ahmed in the United States. He arrived in this
 7
     country in 2009, at the age of 31, with no friends or contacts, and speaking no English.
 8
     Despite these challenges, together with persistent depression, anxiety, and serious
 9
     medical issues, he built an admirable life and a circle of loyal and supportive friends. He
10
     settled in Phoenix, Arizona, where he set to work learning English and volunteering to
11
     help fellow refugees. He became a licensed security guard. He gave fellow refugees rides,
12
     and driving lessons—often for free and using his own car. Eventually he opening a driving
13
     school. He served as a cultural advisor to the United States Marine Corps, helping to
14
     prepare Marines who were heading to the Middle East to fight ISIS. In 2015, he became
15
     a United States citizen.
16
            Around this time Mr. Ahmed met his wife, Noor. They married in 2018 and moved
17
     into a house in remote Surprise, Arizona, surrounded by pets and livestock. Mr. Ahmed
18
     became close friends with his U.S. Navy-veteran neighbor, often inviting him for meals,
19
     loaning him equipment, and giving him eggs from his chickens.
20
            Beginning in 2017, Mr. Ahmed was approached numerous times by federal law
21
     enforcement officials who asked him about his experiences in Iraq and Syria and about
22
     his feelings with regard to Al Qaeda and ISIS. Mr. Ahmed spoke voluntarily and at length
23
     with the officials, explaining that he detested Al Qaeda and ISIS, and had supported the
24
     U.S. military while he was in Iraq.
25
            In late January of 2020, to the great shock of Mr. Ahmed and his family and
26
     friends, the government filed a complaint for extradition against him. The complaint
27
28                                               2
     Case 2:20-mj-08033-MTM Document 182 Filed 03/05/21 Page 3 of 17




 1
     demanded Mr. Ahmed’s extradition to Iraq to face charges that he had been the leader of
     a group affiliated with Al Qaeda in Iraq, and in that capacity, had been involved in the
 2
     killing of two police officers in Fallujah in 2006.
 3
            The government sought Mr. Ahmed’s detention pending the adjudication of his
 4
     extraditability. After receiving briefing from the parties and conducting a hearing, the
 5
     magistrate judge ordered Mr. Ahmed detained. Subsequent to the magistrate judge’s order
 6
     ordering Mr. Ahmed detained, Mr. Ahmed—who has numerous health conditions that
 7
     place him at unusually high risk for suffering a severe case COVID-19—moved to reopen
 8
     the issue of detention on grounds that he had contracted COVID-19 while incarcerated
 9
     and was received inadequate medical care and was at serious risk of death or serious
10
     illness. That motion was denied. Mr. Ahmed now moves for review of both orders.
11
            II.    Legal Standard
12
            In Parretti v. United States, the Ninth Circuit explained why a relator who invokes
13
     his Fifth Amendment right to due process cannot be required to show “special
14
     circumstances” to avoid being detained pending the adjudication of his extraditability.
15
     Although the court later withdrew the Parretti opinion, it has never rejected the opinion’s
16
     constitutional analysis. Nevertheless, when Mr. Ahmed invoked his due process right and
17
     cited Parretti, the magistrate judge categorically refused to consider the argument, solely
18
     because the Parretti opinion is not the law of the circuit.
19
            This was error. The Ninth Circuit withdrew Parretti, but it did not withdraw the
20
     Fifth Amendment. The magistrate judge should have considered, and recognized the merit
21
     in, Mr. Ahmed’s argument.
22
            Assuming that the “special circumstances” requirement is legitimate, the
23
     magistrate judge erred in finding that no such circumstances are present here. Mr. Ahmed
24
     identified five such circumstances, but the magistrate judge refused, without compelling
25
     justifications, to consider any of them. And the magistrate judge’s conclusory finding that
26
     Mr. Ahmed would present a danger and a flight risk if released is baseless. Because
27
28                                                3
     Case 2:20-mj-08033-MTM Document 182 Filed 03/05/21 Page 4 of 17




 1
     compelling “special circumstances” are present, and Mr. Ahmed is neither a danger nor a
     flight risk, he should be released, with any necessary and appropriate conditions, pending
 2
     the adjudication of his extraditability.
 3
            III.    Argument
 4
                    A. The Parretti opinion explains why a relator’s due process rights
 5
                       preclude any requirement that he show “special circumstances” to
 6                     preserve his liberty pending an adjudication of his extraditability.
 7          Because a relator in an international extradition matter is not charged with a crime
 8   against the United States, the Bail Reform Act of 1984, 18 U.S.C. § 3141 et seq., does
 9   not apply. In the Matter of the Extradition of Nacif-Borge, 829 F. Supp. 1210, 1213 (D.
10   Nev. 1993). (The term “relator” is traditionally used to refer to the individual sought to
11   be extradited. Munaf v. Geren, 553 U.S. 674, 700 (2008).) In addressing whether a relator

12   should be released from custody pending an adjudication of his extraditability, courts

13   have generally looked to the Supreme Court’s brief comment in Wright v. Henkel, 190

14   U.S. 40 (1903), suggesting that release may be appropriate when “special circumstances”

15   are present. Id. at 63.

16          The Ninth Circuit’s opinion in Parretti v. United States, 122 F.3d 758 (9th Cir.

17   1997), withdrawn on reh’g en banc, 143 F.3d 508 (9th Cir. 1998) (en banc), however,

18   found the “special circumstances” requirement unconstitutional. The court stressed that

19
     “[i]n our society liberty is the norm, and detention prior to trial or without trial is the

20
     carefully limited exception.” Id. at 778 (internal quotation marks omitted). The “special
     circumstances” requirement, the court found, amounted to a purported blanket exception
21
     to this principle in extradition cases, based on the assumption that the government’s
22
     “interest in fulfilling its treaty obligations is so compelling that it justifies detention
23
     pending every extradition hearing regardless of how negligible the risk of flight.” Id. The
24
     court refused to carve out such an exception, holding that “until such time as an individual
25
     is found to be extraditable, his or her Fifth Amendment liberty interest trumps the
26
     government’s treaty interest unless the government proves to the satisfaction of the
27
28                                                4
     Case 2:20-mj-08033-MTM Document 182 Filed 03/05/21 Page 5 of 17




 1
     district court that he or she is a flight risk.” Id. at 780.
            Judge Reinhardt filed a concurrence in which he joined the majority opinion and
 2
     added observations as to how the “special circumstances” doctrine had sprung from a
 3
     misinterpretation of a cursory dictum in Wright. Id. at 781-87 (Reinhardt, J., concurring).
 4
     Judge Pregerson filed a dissent arguing that because the relator had fled the country while
 5
     the case was pending, the panel should have dismissed the appeal pursuant to the “fugitive
 6
     disentitlement” doctrine. Id. at 787 (Pregerson, J., dissenting). Judge Pregerson’s view
 7
     eventually prevailed, when the en banc court withdrew the opinion and dismissed the
 8
     relator’s appeal on fugitive disentitlement grounds. Parretti v. United States, 143 F.3d
 9
     508 (9th Cir. 1998) (en banc).
10
            Mr. Ahmed invoked his Fifth Amendment due process right before the magistrate
11
     judge, citing the Parretti opinion for its persuasive value. (Doc. 52 at 5.) But the
12
     magistrate judge categorically refused to consider Mr. Ahmed’s argument, reasoning that
13
     “[b]ecause Parretti was withdrawn it is not the law of this circuit, and no other circuit
14
     authority has adopted its analysis.” (Doc. 110 at 7.)
15
            This reasoning was, in effect, no reasoning at all. The court withdrew the Parretti
16
     opinion, but it did not withdraw the Fifth Amendment’s Due Process Clause. Mr.
17
     Ahmed’s constitutional argument merited the judge’s consideration, notwithstanding the
18
     fact that it is not the binding law of the circuit. The magistrate judge should have
19
     considered, and recognized the merit in, Mr. Ahmed’s opposition to the “special
20
     circumstances” requirement.
21
                    B. The magistrate judge erred in finding that the pertinent factors
22                     justify Mr. Ahmed’s detention pending the adjudication of his
23                     extraditability.
                              1. The magistrate judge erred in finding that no “special
24
                                 circumstances” are present.
25          Assuming, arguendo, that he correctly applied the “special circumstances”
26   requirement to the detention issue, the magistrate judge’s ruling remains fatally flawed.
27
28                                                   5
     Case 2:20-mj-08033-MTM Document 182 Filed 03/05/21 Page 6 of 17




 1
     Although it may not treat circumstances that are “applicable to all defendants facing
     extradition” as “special” (Nacif-Borge, 829 F. Supp. at 1216), an extradition court is
 2
     generally free to consider any other pertinent circumstances. In the Matter of the
 3
     Extradition of Gonzalez, 52 F. Supp. 2d 725, 736 (W.D. La. 1999). The question of which
 4
     factors to consider, and how much weight to give them, is left to the court’s “sound
 5
     discretion” (Beaulieu v. Hartigan, 554 F.2d 1, 1 (1st Cir. 1977)), but the court must
 6
     consider any such circumstances in the aggregate, as well as individually. Wroclawski v.
 7
     United States, 634 F. Supp. 2d 1003, 1009 (D. Ariz. 2009).
 8
            Mr. Ahmed demonstrated that five “special circumstances” are present.
 9
                   (1)    Iraq’s Fourteen-Year Delay in Filing its “Extremely Urgent”
10                        Request for Mr. Ahmed’s Extradition
11          The charges against Mr. Ahmed relate to shootings of police officers that allegedly
12   occurred in June and October of 2006, in the open, in front of witnesses, on commercial
13   streets in Fallujah, Iraq. (Doc. 59 at 2.) Documents submitted by the Iraqi government
14   indicate that law enforcement authorities began criminal investigations immediately after
15   each incident. (Doc. 59 at 4–5.) Mr. Ahmed, meanwhile, remained in Iraq until 2007,
16   when he went to Syria, and then in January of 2009 entered the United States, where he
17   has lived openly under his own name ever since. During that time, Mr. Ahmed has started
18   a company, been extensively involved in his community, and maintained a social media
19   presence. Yet it was not until mid-October of 2019—thirteen years after the alleged
20   crimes—that the Iraqi government submitted its “Extremely Urgent” extradition request.
21   (Doc. 3-3 at 12.)
22          Courts have recognized that a requesting country’s failure to “ma[k]e prosecution
23   of th[e alleged] offense a priority” may constitute a “special circumstance.” In re
24   Extradition of Chapman, 459 F. Supp. 2d 1024, 1027 (D. Haw. 2006). And such a lack
25   of “priority” has been found on the basis of delays briefer than Iraq’s thirteen-year delay
26   here. See, e.g., Wroclawski, 634 F. Supp. 2d at 1008 (eleven-year delay); Chapman, 459
27
28                                               6
     Case 2:20-mj-08033-MTM Document 182 Filed 03/05/21 Page 7 of 17




 1
     F. Supp. 2d at 1027 (three-year delay).
              The magistrate judge, however, refused to consider this a “special circumstance,”
 2
     reasoning that the Iraqi government delayed only five months between its issuance of an
 3
     arrest warrant and its request for Mr. Ahmed’s extradition. (Doc. 110 4–5.) But this
 4
     overlooks the Iraqi government’s twelve-year delay in issuing an arrest warrant. The
 5
     magistrate judge posits that Iraq was “actively investigating” the case during the
 6
     intervening years. Id. at 4. But the documents that the Iraqi government produced with its
 7
     extradition request tell a different story. They indicate that a cooperating witness claiming
 8
     to be Mr. Ahmed’s accomplice implicated him in 2006—while he was still in Iraq. (Doc.
 9
     59 at 4–5.) Iraqi investigators inexplicably waited to have the cooperator walk them
10
     through the crime scene until 2010, at which point they collected additional witness
11
     statements, then let the investigation languish for nine years before issuing an arrest
12
     warrant—all while Mr. Ahmed was living “openly and notoriously” in Arizona.
13
     Chapman, 459 F. Supp. 2d at 1027. (Doc. 3-3 at 55–9, 79–80, 91–92.) Iraq plainly failed
14
     to make a “priority” of bringing Mr. Ahmed to justice.
15
16                    (2)    The Likelihood that Mr. Ahmed will be Found Non-Extraditable

17            A relator’s likelihood of success in quashing an extradition request may constitute

18   a “special circumstance.” Salerno v. United States, 878 F.2d 317, 317 (9th Cir. 1989). Mr.

19
     Ahmed demonstrated before the magistrate judge that his likelihood of success in the

20
     instant case is substantial. Aside from the facts that the U.S.-Iraq extradition treaty has
     never been employed to extradite an individual from this country to Iraq, or that the U.S.
21
     Department of State describes the Iraqi criminal justice system as hopelessly corrupt,1 or
22
     that Iraq’s legal system denies criminal defendants fundamental fairness according to
23
     recognized human rights standards, id., there is the fact that Article III of the treaty bars
24
     the extradition of an individual “for crimes of a political character.” (Doc. 3-3 16.) This
25
26   1
         https://www.state.gov/reports/2019-country-reports-on-human-rights-practices/iraq/.
27
28                                                   7
     Case 2:20-mj-08033-MTM Document 182 Filed 03/05/21 Page 8 of 17




 1
     provision codifies the well-established “political offense exception” to extradition. Quinn
     v. Robinson, 783 F.2d 776 (9th Cir. 1986).
 2
            This Ninth Circuit applies a two-prong test to determine whether a charged crime
 3
     falls within the political offense exception. Quinn, 783 F.2d at 806. The first prong, the
 4
     “‘uprising’ requirement,” requires that at the time and place of the charged offense “there
 5
     be an ‘uprising,’ ‘rebellion,’ or ‘revolution’”—i.e., a “revolt by indigenous people against
 6
     their own government or an occupying power.” Id. at 806–7. The second prong, the
 7
     “‘incidental to’ requirement,” requires that the charged conduct be “in the course of,”
 8
     “connected to” or “in furtherance of” the uprising. Id. at 809. The Ninth Circuit applies a
 9
     “liberal construction” to this prong, requiring only that there be “a nexus between the act
10
     and the uprising.” Id. Assuming, arguendo, the truth of the allegations set forth in the
11
     complaint, the record supports the applicability of both prongs of the “political offense”
12
     test here.
13
            Uprising. In 2006, when the charged homicides took place, there was an active
14
     “uprising” or “rebellion” against the “occupying power” in Iraq—i.e., American and
15
     coalition forces—as well as the Iraqi government that the insurrectionists saw as beholden
16
     to it. Id. at 806–7; M.J. Kirdar, Al Qaeda in Iraq (Center for Strategic & Int’l Studies
17
     2011) (Kirdar).2 This uprising, which was designed “to defeat the American-led
18
     coalition,” included the strategy of “deter[ring] Iraqi cooperation with the transition
19
     process by targeting police stations, recruitment centers, and Iraqi politicians.” Id. at 3–
20
     4.
21
            Incidental to. The accusations leveled against Mr. Ahmed describe conduct
22
     bearing a clear nexus to this uprising. Indeed, the government charges Mr. Ahmed with
23
     acting as the “leader (‘Emir’) of a group of [Al Qaeda in Iraq] terrorists” to deliberately
24
25
     2
26    https://csis-website-prod.s3.amazonaws.com/s3fs-
     public/legacy_files/files/publication/110614_Kirdar_AlQaedaIraq_Web.pdf.
27
28                                                8
     Case 2:20-mj-08033-MTM Document 182 Filed 03/05/21 Page 9 of 17




 1
     plan and execute attacks on Iraqi police officers in the course of the uprising. (Doc. 59 at
     3.) The allegations make plain that the victims were deliberately chosen because they
 2
     were police officers: The government cites statements to the effect that Mr. Ahmed was
 3
     “known for conducting assassination operations on members of the police force,” and
 4
     asserts that one of his accomplices confessed to “working with Ahmed and other members
 5
     of the group to kill police officers.” Id. at 4.
 6
            In short, the allegations in the complaint describe Mr. Ahmed as an indigenous
 7
     insurrectionist “strugg[ling] to displace an occupying power.” Quinn, 783 F.2d at 807.
 8
     Yet the magistrate judge deemed the likelihood that Mr. Ahmed’s extradition will be
 9
     barred by Article III of the treaty “not relevant to the detention issue” because Mr. Ahmed
10
     is expected to supplement his “political offense” argument as the case proceeds. (Doc.
11
     110 at 6.) This makes no sense. As with all doctrines calling upon a court to assess a
12
     party’s “likelihood” of success on a claim, this component of the “special circumstances”
13
     doctrine required the magistrate judge to make a preliminary assessment of Mr. Ahmed’s
14
     eventual likelihood of success. Such assessments by their nature rely on not-yet-fully-
15
     developed records and arguments, and yet courts routinely conduct them. See, e.g.,
16
     Gonzalez, 52 F. Supp. 2d at 737-38. The magistrate judge had a duty to do so here.
17
18                  (3)    Mr. Ahmed’s Assistance to the United States Military

19
            Mr. Ahmed demonstrated that he had rendered valuable service to the United

20
     States military, serving as a cultural advisor and participating in role-playing exercises in
     support of U.S. Marines preparing to deploy to the Middle East. (Doc. 60 at 18.) In fact,
21
     Mr. Ahmed’s work earned him a letter of commendation from the Commander of the Al
22
     Asad Task Force, which was charged with routing ISIS from Iraq. Id. at 18, 31. Similar
23
     work supporting the military has been deemed a “special circumstance.” Wroclawski, 634
24
     F. Supp. 2d at 1007–08.
25
            The magistrate judge acknowledged that Mr. Ahmed’s support of the military was
26
     “commendable,” but nevertheless refused to give it any weight in his “special
27
28                                                  9
     Case 2:20-mj-08033-MTM Document 182 Filed 03/05/21 Page 10 of 17




 1
     circumstances” analysis, reasoning that Mr. Ahmed “did not rely on unique skills,” and
     that his support was less extensive than that provided in Wroclawski. (Doc. 110 at 7.)
 2
            This reasoning is not compelling. Mr. Ahmed’s service was plainly valuable to the
 3
     Marines, regardless of how “unique” his skills may be, and the fact that another relator
 4
     provided more extensive assistance does not render Mr. Ahmed’s contribution worthless.
 5
     Even a factor that does not justify a relator’s release viewed in isolation may, when
 6
     considered together with other “special circumstances,” contribute to a finding that
 7
     release is appropriate. Wroclawski, 634 F. Supp. 2d at 1009.
 8
                   (4)     The Likely Protracted Duration of the Litigation
 9
            The fact that the litigation of the extradition matter is likely to continue for a
10
     protracted period of time may be a “special circumstance.” Kirby, 106 F.3d at 863. That
11
     is plainly the case here.
12
            Mr. Ahmed demonstrated that it is effectively impossible for him to conduct an
13
     adequate investigation until the COVID-19 crisis in Iraq has at least somewhat abated.
14
     (Doc. 142-2, Doc. 97 at 45–46, Doc. 88 at 77–78). Mr. Ahmed recognizes that an
15
     extradition hearing is “not a minitrial of the issue of guilt; rather, its function is the more
16
     limited one of determining whether probable cause exists to hold the accused for trial.”
17
     Santos v. Thomas, 830 F.3d 987, 991 (9th Cir. 2016) (en banc) (internal quotation marks
18
     omitted). But at the same time, an extradition judge is not “expected to wield a rubber
19
     stamp,” and Mr. Ahmed is entitled to uncover and introduce evidence that “explains away
20
     or completely obliterates probable cause.” Id. at 992, 1006 (internal quotation marks
21
     omitted).
22
            Such evidence could, for example, show that the accusations against him were
23
     procured through torture or coercion (id. at 990); that Iraqi authorities used
24
     inappropriately suggestive investigative methods (In re Rodriguez Ortiz, 444 F. Supp. 2d
25
     876, 890 (N.D. Ill. 2006)); or that there were innocuous explanations for his presence at
26
     or near the scene of the alleged offenses, his association with his alleged criminal
27
28                                                 10
     Case 2:20-mj-08033-MTM Document 182 Filed 03/05/21 Page 11 of 17




 1
     associates, or his purported receipt of money allegedly connected to the offenses. Jacques
     Semmelman, The Rule of Non-Contradiction in International Extradition Proceedings:
 2
     A Proposed Approach to the Admission of Exculpatory Evidence, 23 Fordham Int’l L.J.
 3
     1295, 1297 n.14 (1999) (citing cases). (In light of the U.S. Department of State’s
 4
     observations regarding the corruption and abuses endemic to the Iraqi judicial system, the
 5
     prospect of coerced or otherwise seriously tainted accusations is far from speculative.)
 6
     This is presumably why Congress vested an indigent relator like Mr. Ahmed with the
 7
     right to subpoenas, and government financial support, for the production of “witnesses
 8
     whose evidence is material to his defense” (18 U.S.C. § 3191): Congress recognized that
 9
     an investigation and the production of evidence are essential components of an extradition
10
     defense.
11
            Moreover, Mr. Ahmed is entitled to introduce evidence showing that the complaint
12
     describes non-extraditable “crimes of a political character.” (Doc. 3-3 at 16.) As the
13
     magistrate judge acknowledged, the applicability of the “political offense” exception is a
14
     “mixed question of law and fact.” (Doc. 110 at 6.) Quinn, 783 F.2d at 791. It follows that
15
     facts about the circumstances of the charged offenses may be introduced and considered
16
     in assessing whether Mr. Ahmed’s extradition is barred by Article III of the treaty. Cf.
17
     Barapind v. Enomoto, 400 F.3d 744, 752-53 (9th Cir. 2005) (en banc) (remanding case to
18
     district court because “some evidence” supported applicability of “political offense”
19
     exception).
20
            None of this evidence can be expected to gather itself together in Iraq, catch a
21
     plane to Arizona, and knock on Mr. Ahmed’s counsel’s door. Uncovering it will require
22
     an investigation. But as Mr. Ahmed informed the magistrate judge, the pandemic has
23
     stymied his ability to launch an investigation. (Doc 142-2.) For months, Iraq suspended
24
     all international flights, and banned travel between provinces. Id. While restrictions have
25
     changed over time, as of the date of this filing, Iraq has restricted travel from, inter alia,
26
     the United Kingdom and United States, and has imposed a full curfew on Friday through
27
28                                                11
     Case 2:20-mj-08033-MTM Document 182 Filed 03/05/21 Page 12 of 17




 1
     Sunday and 8 p.m. to 5 a.m. curfew on Monday through Thursday.3 These restrictions
     have effectively precluded Mr. Ahmed from making substantial progress in his
 2
     investigation.
 3
              Moreover, it is not solely the delays expected through the magistrate judge’s
 4
     possible certification of extraditability that are pertinent, but also the delays expected
 5
     through the entire anticipated course of the litigation, including “‘the actual extradition
 6
     proceedings themselves and the appeals therefrom.’” Chapman, 459 F. Supp. 2d at 1026
 7
     (quoting Kirby, 106 F.3d at 863). When the facts and issues involved in an extradition
 8
     matter are especially complex, this factor may weigh heavily in the “special
 9
     circumstances” calculus. United States v. Taitz, 130 F.R.D. 442, 445–46 (S.D. Cal. 1990).
10
              This case—involving the alleged killing of two police officers, fourteen years ago,
11
     by a purported subsidiary of Al Qaeda, in a region of Iraq then under United States
12
     military occupation, arguably in the course of a domestic political uprising, followed by
13
     Mr. Ahmed’s incarceration in Syria (which even the government acknowledges it does
14
     not understand (Doc. 59 at 23–24), followed by inexplicable lengthy delays in the Iraqi
15
     government’s request for Mr. Ahmed’s extradition, followed by the government’s attempt
16
     to invoke an extradition treaty that has never in its 86-year history been employed to
17
     extradite an individual from the United States to Iraq—has complexity in spades. These
18
     byzantine allegations and issues can be expected to take a substantial amount of time for
19
     the magistrate judge to resolve.
20
              And even after he has finished, the litigation process may be expected to continue
21
     a good deal longer. Because Mr. Ahmed faces a possible death sentence, he cannot
22
     reasonably be expected to forego his right to (if necessary) pursue habeas corpus relief in
23
     the district court, and (if that fails) an appeal to the Ninth Circuit. In a substantially less-
24
     complex extradition case (involving allegations of minor financial crimes committed in
25
26   3
         US Embassy in Iraq Covid-19 information, https://iq.usembassy.gov/covid-19-information/
27
28                                                 12
     Case 2:20-mj-08033-MTM Document 182 Filed 03/05/21 Page 13 of 17




 1
     Poland) that was litigated in the District of Arizona several years ago, the post-
     certification stages of the litigation lasted three-and-a-half years, even though at the
 2
     appeal stage the case was expedited and the parties obtained only a single, 14-day
 3
     extension. Wroclawski v. United States, No. 09-977 (D. Ariz.); Wroclawski v. Clinton, et
 4
     al., No. 12-15113 (9th Cir.).
 5
            Despite these facts, the magistrate judge refused to consider the anticipated
 6
     duration of the litigation a “special circumstance.” Although he did not dispute Mr.
 7
     Ahmed’s showing that the pandemic had rendered it impossible for him to conduct an
 8
     investigation, he reasoned that this did not constitute a “special circumstance” because
 9
     extradition proceedings are “limited” and do not call upon the court to “determine whether
10
     the evidence is sufficient to justify a conviction” (internal quotation marks omitted). (Doc.
11
     110 at 5–6.)
12
            This is a non-sequitur. The fact that Mr. Ahmed may introduce only explanatory,
13
     probable-cause-obliterating, and political-offense-supporting evidence does not change
14
     the fact that he cannot produce any such evidence unless he can conduct an investigation.
15
     Nor does it nullify the ample reasons to expect this litigation to continue for a substantial
16
     period of time, even after a possible certification of extraditability is entered.
17
            In short, the magistrate judge erred in finding that no “special circumstances”
18
     weighed in favor of Mr. Ahmed’s release pending the adjudication of his extraditability.
19
20
                    (5)    The COVID-19 Pandemic and Mr. Ahmed’s Particular Medical
                           Vulnerabilities
21
            When he filed his initial detention memorandum in early April, Mr. Ahmed noted
22
     that the jail environment is especially conducive to the spread of the novel coronavirus,
23
     and that the disease had already begun to spread within the federal pretrial detention
24   system in Arizona. (Doc. 60 at 10–12). By the time the briefing was completed, fifteen
25   inmates at the facility where he is detained—the Central Arizona Florence Correctional
26   Complex (CAFCC), run by the private company CoreCivic—had tested positive for
27
28                                                13
     Case 2:20-mj-08033-MTM Document 182 Filed 03/05/21 Page 14 of 17




 1
     COVID-19. (Doc. 91 at 3.) Mr. Ahmed further demonstrated that – contrary to the
     declaration of CoreCivic’s Chief Medical Officer—at least nine of these inmates were
 2
     infected after entering CAFCC. Id. at 3–5. (The government conceded that its incorrect
 3
     assertion that no transmission had occurred within the facility should be “excis[ed].”
 4
     (Doc. 90 at 3.)) As of early August, 313 detainees at CAFCC—representing over 80% of
 5
     those tested—tested positive for COVID-19, and at least one had died from the disease.4
 6
     In December 2020, Mr. Ahmed himself contracted COVID-19 at the facility and was
 7
     extremely ill from the disease and was at one point transported to the hospital for
 8
     evaluation. (Doc. 152.)
 9
               Mr. Ahmed also outlined his particularized vulnerabilities to COVID-19. (Doc. 97
10
     at 41–44.) He suffers from such severe heart trouble that he had to have a heart valve
11
     replaced in 2010. (Doc. 110 at 2, Doc. 97 at 34, Doc. 81 at 6.) He has high blood pressure.
12
     (Doc. 60 at 12–13.) He has had bouts with pneumonia that have sent him to the hospital
13
     multiple times. Id. at 13. While incarcerated, he asked to see a cardiologist when he
14
     experienced symptoms—chest pain and shortness of breath—consistent with a heart
15
     attack. (Doc. 91 at 7.) The jail refused his request, citing its inability to provide any “non-
16
     urgent consults” due to COVID-19. (Doc. 74 at 6.) The government acknowledged that
17
     CoreCivic has designated Mr. Ahmed a “high risk” from possible COVID-19 infection,
18
     (Doc. 110 at 2, Doc. 97 at 32, Doc. 81 at 7), which places him in the top 2.2% of CAFCC
19
     inmates in terms of his vulnerability to serious complications from infection. (Doc. 91 at
20
     8.)
21
               Such vulnerabilities have been deemed sufficiently compelling to justify the
22
     release from custody even of individuals who have been convicted of crimes. See, e.g.,
23
     United States v. Robinson, No. 18-CR-03042-4-SRB, 2020 WL 5200929 (W.D. Mo. July
24
     22, 2020); United States v. Amarrah, No. 17-20464, 2020 WL 2220008 (E.D. Mich. May
25
26   4
         Lucero-Gonzalez et al. v. Kline et al., No. 20-cv-00901 (D. Ariz.), Doc. 49-1 at 17.
27
28                                                    14
     Case 2:20-mj-08033-MTM Document 182 Filed 03/05/21 Page 15 of 17




 1
     7, 2020). And at least one court has found that a heightened risk of complications from
     COVID-19 justifies release of an individual in custody pending a ruling on an
 2
     international extradition request. In the Matter of the Extradition of Alejandro Toledo
 3
     Manrique, Case No. 19-mj-71055-MAG-1 (TSH), 2020 WL 1307109 (N.D. Cal. Mar.
 4
     19, 2020).
 5
             Despite these facts, the magistrate judge refused to consider the COVID-19
 6
     pandemic a “special circumstance.” The judge reasoned that Mr. Ahmed is not at risk
 7
     because he is “housed in Administrative Segregation,” with his own cell sporting a “solid
 8
     door with a food port and a window,” and because CAFCC’s assistant warden represented
 9
     that he “ha[d] not had any contact with any infected staff members.” (Doc. 110 at 3.)
10
     While these measures are insufficient to protect Mr. Ahmed from COVID-19, they are
11
     also no longer in place. In September Mr. Ahmed was removed from segregated housing
12
     and transferred to a general population unit, where he remains so this day. (Doc. 130 at 3
13
     n.2.)
14
             Notably, the declarations of CoreCivic officials filed by the government confirm
15
     that the screening protocol administered to guards and other employees upon entry is
16
     limited to verbal questions and temperature-taking (Doc. 88 at 20, 48)—methods that are
17
     ineffective against the spread of the virus by asymptomatic individuals. George Citroner,
18
     20% of Coronavirus Infections Are Asymptomatic but Still Contagious, Healthline (Sep.
19
     22, 2020).5
20
             The fact that Mr. Ahmed was infected with COVID-19 at the facility and
21
     ultimately recovered after a significant period of illness does not protect him from future
22
     threats to his health on account of the ongoing pandemic both because no one knows how
23
     long post-infection immunity will last and also because the emergence of new variants
24
25
     5
26    https://www.healthline.com/health-news/20-percent-of-people-with-covid-19-are-
     asymptomatic-but-can-spread-the-disease.
27
28                                               15
     Case 2:20-mj-08033-MTM Document 182 Filed 03/05/21 Page 16 of 17




 1
     pose a risk of infection with a different strain. A recent variant first identified in Brazil,
     for example, appears to re-infect between 25% and 61% of individuals who would have
 2
     been thought to be immune.6 Moreover, the medical dangers posed by the virus extend
 3
     beyond the prospect of Mr. Ahmed being infected with it: As noted above, the strain that
 4
     the virus has placed on the jail’s medical staff has impaired his ability to receive prompt
 5
     attention for his existing serious ailments.
 6
            Mr. Ahmed’s medical vulnerability during the COVID-19 pandemic thus
 7
     constitutes a “special circumstance” weighing in favor of his release.
 8
                            2. The magistrate judge erred in finding that Mr. Ahmed
 9
                               would present an intolerable risk of flight and danger to
10                             the community if released pending the adjudication of his
                               extraditability.
11
            In a single conclusory clause at the end of his order, the magistrate judge found
12
     that Mr. Ahmed “does present a flight risk and a danger to the community based on the
13
     seriousness of the charges against him, the potential sentence he faces, and his ties to
14
     foreign countries.” (Doc. 110 at 8.) These assertions do not withstand scrutiny.
15
            (1)    Risk of Flight
16
            The magistrate judge posited that Mr. Ahmed is likely to flee if released because
17
     of his potential sentence and “ties to foreign countries.” Id. But while his potential
18
     sentence is severe, Mr. Ahmed has been on notice for years that he was under
19
     investigation for serious crimes. He was repeatedly interviewed by federal law
20
     enforcement agents, who grilled him about matters including his interactions with ISIS
21
     and Al Qaeda in Iraq. From this he could readily have intuited that the investigation
22
     concerned potentially serious allegations. Indeed, if he were actually guilty, he would
23
     have understood that the investigation related to the murder of police officers in Fallujah.
24
     And yet it is undisputed that he at no time made any effort to flee, relocate, or conceal his
25
     6
26    https://www.theguardian.com/world/2021/mar/02/brazil-variant-evaded-immunity-previous-
     covid-cases.
27
28                                                  16
     Case 2:20-mj-08033-MTM Document 182 Filed 03/05/21 Page 17 of 17




 1
     identity in any way. Instead, he cooperated with law enforcement, maintained a social
     media presence, interacted extensively with people in his community, got married,
 2
     fathered a child, and repeatedly returned from foreign countries he visited—including
 3
     countries in which his family members lived. (Doc. 59 at 27–28.)
 4
            In short, instead of fleeing at the opportune time, Mr. Ahmed stayed put and
 5
     entrenched himself further into the community. And while he has relatives in other
 6
     countries, it would be triply impossible for Mr. Ahmed to visit them if released with
 7
     conditions – first, because the pandemic has largely shut down Americans’ ability to visit
 8
     those countries; second, because he has no passport; (Doc. 88 at 67, Doc. 59 at 28–29)
 9
     and third, because the conditions would presumably include measures designed to further
10
     ensure that he cannot leave the country.
11
            (2)     Danger to the Community
12
            Mr. Ahmed has lived in the United States for eleven years without committing so
13
     much as a traffic infraction. He has never been charged with, arrested for, or convicted of
14
     a single offense in this country. (Doc. 88 at 67, Doc. 59 at 28–29.) In the abundant letters
15
     of support submitted to the magistrate judge, people who know Mr. Ahmed attest to his
16
     peaceful and law-abiding nature. (Docs. 55, 56, 57.) The charges against him are serious,
17
     but these unproven fourteen-year-old allegations are the sole basis for the suggestion that
18
     he could present a danger to anyone. Treating them as a sufficient basis for deeming him
19
     a danger would be tantamount to declaring him guilty until proven innocent.
20
            In short, the magistrate judge’s conclusory assertion that if released Mr. Ahmed
21
     would present a danger to the community, and a risk of flight beyond what could be
22
     addressed by appropriate release conditions, is insupportable.
23
            IV.     Conclusion
24
            This Court should revoke the detention order in this case and order Mr. Ahmed
25
     released, with any necessary and appropriate conditions, pending the adjudication of his
26
     extraditability.
27
28                                               17
